Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered, and when taken as a whole are persuasive. However, after further search and consideration, a new grounds of rejection has been made in view of Harrison (Harrison, Lane et al. “NV: Nessus vulnerability visualization for the web.” VizSec '12  (Year: 2012)). Harrison discloses a network vulnerability visualization tool that lists vulnerabilities and responds to user selections in order to display alternative visualizations (see, e.g., Fig. 1 on Harrison’s pg. 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 7, 9, 17, 18, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir (US-10015186-B1) in view of Levi (US-20100192228-A1) and Harrison (Harrison, Lane et al. “NV: Nessus vulnerability visualization for the web.” VizSec '12  (Year: 2012)).	Regarding claim 1, Tamir shows a system, comprising:	one or more hardware processors; and 	a non-transitory memory, accessible by the one or more hardware processors, and storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:	receiving identification of a network vulnerability experienced by a resource of a computing network and an identification of the resource experiencing the network vulnerability (col. 6 lines 49-66, col. 8 lines 1-4);	identifying one or more configuration items (CIs) of a configuration management database (CMDB) associated with the resource based on the identification of the resource experiencing the network vulnerability (col. 6 lines 57-64, col. 7 lines 16-23);	identifying one or more services (col. 13 liens 36-42) associated with the one or more identified CIs that may be affected by the network vulnerability (col. 12 line 60 – col. 13 line 11);	identifying one or more parties responsible for managing the (col. 12 lines 32-41, col. 13 lines 9-10) one or more identified services (col. 13 lines 36-42); and 	generating a graphical user interface (GUI) configured to display a plurality of tabs 
	a first tab configured to display a plurality of visualizations that associate the network vulnerability with the one or more identified CIs affected by the network vulnerability (col. 10 lines 8-28, col. 13 lines 30-40 and Figs. 10, where each row links a vulnerability to a particular CI; note in Fig. 10 the “Vulnerable Item” tab is selected from among the 4 total visible tab selection choices), the one or more identified services affected by the identified network vulnerability (col. 15 lines 36-42), the one or more identified parties responsible for managing the one or more identified services (col. 12 lines 32-41, col. 13 lines 9-10, col. 13 lines 46-48), or a combination thereof, and	a second tab configured to display information, including displaying a second plurality of listings that associate one or more parties with the one or more identified CIs (Fig. 7, where the “Incident” tab is now selected rather than the “Vulnerable Item” tab that is selected in claim 10; Fig. 7 showing “Assigned to” data).	Tamir does not show display of a first plurality of listings that associate the one or more services with the one or more identified Cis based on a respective criticality of the one or more identified Cis in respective windows of the GUI.	Levi shows display of a first plurality of listings that associate the one or more services with the one or more identified Cis based on a respective criticality of the one or more identified Cis in respective windows of the GUI (Fig. 5 showing CI “asset names” linked to services, displayed in order of criticality, and [34,39] discussing the general utility of using criticality as a mechanism to order the display of information).

Tamir in view of Levi do show respective windows configured to display an alternate visualization of a respective listing of a first plurality of listings, a second plurality of listings, or both, in the window in response to receiving a user input indicative of displaying the alternate visualization within the window.
Harrison shows display of an alternate visualization of a respective listing of a first plurality of listings, a second plurality of listings, or both, in the window in response to receiving a user input indicative of displaying the alternate visualization within the window (Fig. 1, pg. 26, showing the “size nodes by option” selection toggles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resource management and display techniques of Tamir in view of Levi with the display adjustments of Harrison in order to better enable users to understand vulnerabilities within a network and thus make better decisions in management of the network. 	Regarding claim 2, Tamir in view of Levi and Harrison further show wherein the plurality of visualizations include a widget comprising an indication of a number of active network 
Regarding claim 7, Tamir in view of Levi and Harrison further show wherein the plurality visualizations comprise a widget illustrating a number of vulnerabilities experienced by each of a plurality of CIs (Tamir, Fig. 5, 7, and 10, each showing different visualizations, and col. 13 lines 50-59).
Regarding claim 9, Tamir in view of Levi and Harrison further show wherein the widget comprises a treemap (Harrison, pg. 28, Section 3.3, right column).
Regarding claim 17, Tamir shows a non-transitory, tangible, computer-readable medium comprising instructions that, when executed by a processor, causes the processor to perform operations comprising:	generating a graphical user interface (GUI), configured to display a plurality of tabs within the GUI in response to respective user selections of respective headers associated with the plurality of tabs (Figs. 7 and 11), wherein the plurality of tabs comprise:
a first tab configured to display visualizations that associate one or more identified network vulnerabilities experienced by a resource of a computing network with one or more configuration items (CIs) affected by each of the one or more identified network vulnerabilities (col. 10 lines 8-28, col. 13 lines 30-40, col. 15 lines 32-42 and Fig. 10, showing information displayed when the “Vulnerable Item” tab is selected), one or more services affected by each of the one or more identified network 51SERV:0905 vulnerabilities, one or more parties responsible for the one or more services affected by each of the one or more identified network vulnerabilities, or a combination thereof (col. 12 lines 32-41, col. 13 lines 9-10, and col. 13 lines 46-48), and 
 display of a first plurality of listings that associate the one or more services with the one or more identified Cis based on a respective criticality of the one or more identified Cis in respective windows of the GUI (Fig. 5 showing CI “asset names” linked to services, displayed in order of criticality, and [34,39] discussing the general utility of using criticality as a mechanism to order the display of information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resource management and display techniques, including the use of tabs, as shown in Tamir, with the tab display techniques of Levi (note the 5 tabs shown at the top of Fig. 5, where the “Risk” tab is selected) and to utilize importance to order the display of information in order to ensure users are shown the most important items first, allowing those items to be addressed based on their priority.	Tamir in view of Levi do show respective windows configured to display an alternate visualization of a respective listing of a first plurality of listings, a second plurality of listings, or both, in the window in response to receiving a user input indicative of displaying the alternate visualization within the window.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resource management and display techniques of Tamir in view of Levi with the display adjustments of Harrison in order to better enable users to understand vulnerabilities within a network and thus make better decisions in management of the network. 
Regarding claim 18, Tamir in view of Levi and Harrison further show the non-transitory, tangible, computer-readable medium of claim 17, the operations comprising:	identifying the one or more CIs listed in a configuration management database (CMDB) associated with the resource experiencing the network vulnerability (Tamir, col. 6 lines 57-64, col. 7 lines 16-23);	identifying the one or more services (Tamir, col. 13 lines 36-42) associated with the one or more CIs that may be affected by the network vulnerability (Tamir, col. 12 line 60 – col. 13 line 11 and Harrison, pg. 28, left column, 2nd bullet); and	identifying the one or more parties responsible for managing the one or more services (col. 13 lines 9-10 and col. 13 lines 32-41).
Regarding claim 28, Tamir in view of Levi and Harrison further show the non-transitory, tangible, computer-readable medium of claim 17, wherein the second tab is configured to display the first plurality of listings that associate the one or more services with the one or 
Regarding claim 30, Tamir in view of Levi and Harrison further wherein the user input comprises selection of an option indicative of the alternative visualization from within the window (Harrison, Fig. 1, where three different visualizations can be cycled through using the “size mode” options).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Vasudevan (US-20170324763-A1) and Mahabir (US-20190147376-A1).
Regarding claim 4, Tamir in view of Levi shows wherein the plurality of visualizations comprise a illustration of risk rating for a plurality of network vulnerabilities experienced by the computing network, wherein the plurality of network vulnerabilities comprise the network vulnerabilities (Tamir, col. 9 lines 55-58).	Tamir in view of Levi do not show a vulnerability age.	Vasudevan shows a vulnerability age (Figs. 4 and 9, [28,46]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vulnerability tracking and visualization teachings of Tamir in view of Levi with the age tracking of Vasudevan in order to emphasize pending vulnerabilities that have remained unaddressed for extended periods.
Tamir in view of Levi and Vasudevan do not show a heatmap.	Mahabir shows a heatmap (Fig. 9).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vulnerability tracking and visualization teachings of Tamir in view of Levi and Vasudevan with the heatmap of Mahabir in order to better track vulnerability clusters, thus enabling more efficient use of resources for addressing the vulnerabilities.

	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Mahabir.	Regarding claim 5, Tamir in view of Levi and Harrison show wherein the plurality of visualizations comprise critical vulnerabilities assigned to each of a plurality of assignment groups (Harrison, Fig. 1, pg. 26 showing to size by criticality, and pg. 28, Section 3.3, left column .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the information collection and display techniques of Tamir in view of Levi and Harrison with the precise counts of Mahabir in order to provide an additional indication of total network health, enabling more informed management decisions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Mahabir and Verma (US-20140324497-A1).
Regarding claim 6, Tamir in view of Levi and Harrison show claim 1.	Tamir in view of Levi and Harrison do not show wherein the one or more visualizations comprise a listing of a number of vulnerabilities assigned to each of a plurality of assignment groups.	Mahabir shows wherein the one or more visualizations comprise a listing of a number of vulnerabilities assigned to each of a plurality of assignment groups (Fig. 9, [128, 199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the information collection and display techniques of Tamir in view of Levi and Harrison with the assignment tracking of Mahabir in order to improve risk assessment capabilities ([86]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vulnerability tracking of Tamir in view of Levi, Harrison, and Mahabir with the critical tracking of Verma in order to better prioritize use of vulnerability-addressing resources.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Cochran (US-20050033710-A1).
Regarding claim 8, Tamir in view of Levy and Harrison claim 7.	Tamir in view of Levi and Harrison do not show use of a Pareto chart. 	Cochran shows use of a Pareto chart (Fig. 12 and [16,50]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vulnerability tracking of Tamir in view of Levi and Harrison with the visualization techniques of Cochran in order to enable efficient display of multiple types of information, improving vulnerability assessment capabilities.

Claims 12, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi, further in view of Milman (US-20150304169-A1) and Harrison.
Regarding claim 12, Tamir shows a method, comprising:	receiving, via a processor, identification of a network vulnerability experienced by a 
a first tab configured to display a plurality of visualizations that associate the network vulnerability with the one or more identified CIs affected by the network vulnerability (col. 10 lines 8-28, col. 13 lines 30-40), the one or more identified services affected by the network vulnerability (col. 6 lines 57-64, col. 7 lines 16-23), the one or more identified parties responsible for managing the one or more identified services, or a combination thereof (col. 12 lines 32-41, col. 13 lines 9-10 and lines 36-48); and	transmitting, via the processor, the GUI for display (col. 5 lines 30-31 and lines 37-40).
	a second tab configured to display information, including displaying a second plurality of listings that associate one or more parties with the one or more identified CIs (Fig. 7, where the “Incident” tab is now selected rather than the “Vulnerable Item” tab that is selected in claim 10; Fig. 7 showing “Assigned to” data).	Tamir does not show display of a first plurality of listings that associate the one or more  display of a first plurality of listings that associate the one or more services with the one or more identified Cis based on a respective criticality of the one or more identified Cis in respective windows of the GUI (Fig. 5 showing CI “asset names” linked to services, displayed in order of criticality, and [34,39] discussing the general utility of using criticality as a mechanism to order the display of information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resource management and display techniques, including the use of tabs, as shown in Tamir, with the tab display techniques of Levi (note the 5 tabs shown at the top of Fig. 5, where the “Risk” tab is selected) and to utilize importance to order the display of information in order to ensure users are shown the most important items first, allowing those items to be addressed based on their priority.
Tamir in view of Levi do not show: identifying an internet protocol (IP) address associated with the resource; and 
identifying, via the processor, a configuration item (CI) of a configuration management database (CMDB) associated with the resource based on the IP address.
Milman shows identifying an internet protocol (IP) address associated with the resource ([73]); and 
identifying, via the processor, a configuration item (CI) of a configuration management database (CMDB) associated with the resource based on the IP address ([73]).	It would have been obvious to one of ordinary skill in the art before the effective filing 
Harrison shows display of an alternate visualization of a respective listing of a first plurality of listings, a second plurality of listings, or both, in the window in response to receiving a user input indicative of displaying the alternate visualization within the window (Fig. 1, pg. 26, showing the “size nodes by option” selection toggles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the resource management and display techniques of Tamir in view of Levi and Milman with the display adjustments of Harrison in order to better enable users to understand vulnerabilities within a network and thus make better decisions in management of the network.
Regarding claim 23, Tamir in view of Levi, Milman, and Harrison further show wherein the second tab is configured to display the first plurality of listings that associate the one or more services with the o or more identified CIs based on the respective criticality of the one or more identified CIs in the respective windows of the GUI (Levi, Fig. 5 and [34,39]), and wherein the plurality of tabs comprise a third tab configured to display the second plurality of listings that associate the one or more parties with the one or more identified CIs based on the 
	Regarding claim 27, Tamir in view of Levi, Milman, and Harrison further show wherein the alternate visualization is a Pareto visualization, a treemap visualization, or a time series plot (Harrison, pg. 28, Section 3.3, right column).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Vasudevan and Muthalif (US-20170124159-A1).
	Regarding claim 21, Tamir in view of Levi show  claim 1.Office Action Mailed on April 23, 2021	Tamir in view of Levi and Harrison do not show display of a number of active network vulnerabilities, where the indication of the number of active network vulnerabilities is a numerical representation of the number of active network vulnerabilities.	Vasudevan shows display of a number of active network vulnerabilities, where the indication of the number of active network vulnerabilities is a numerical representation of the number of active network vulnerabilities. (Fig. 8 and [33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the information collection and display techniques of Tamir in view of Levi with those of Vasudevan in order to better identify total network health, enabling more informed management decisions.	Tamir in view of Levi and Vasudevan do not show a time series plot displaying data over a time period and the indication of the number of active network vulnerabilities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the information collection and display techniques of Tamir in view of Levi and Vasudevan with the time series display of Muthalif in order to provide a clear indication of trends in the displayed vulnerability data.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Gal (US-20190052518-A1).
	Regarding claim 22, Tamir in view of Levi and Harrison show a plurality of visualizations of network vulnerabilities on each day that are associated with one or more respective risk ratings (Tamir, Figs. 7 and 10 and Levi, Fig. 5), as well as ultilzations of bar charts (Harrison, showing bar charts at the bottom of Fig. 1 on pg. 26).Office Action Mailed on April 23, 2021	Tamir in view of Levi and Harrison do not show a time series bar chart that comprises a bar for each day during a particular time period, wherein the bar comprises one or more portions that are proportional in size to respective numbers.Application No. 16/750,689 Amendment and Response to 	Gal shows a time series bar chart that comprises a bar for each day during a particular time period, wherein the bar comprises one or more portions that are proportional in size to respective numbers (Fig. 5 and [127]).Application No. 16/750,689 Amendment and Response to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the information collection and display techniques of Tamir in .

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi, Milman, and Harrison as combined above, further in view of Tien (US-7716592-B2).
	Regarding claim 24, Tamir in view of Levi, Milman, and Harrison show wherein the first plurality of listings comprises respective indications associated with a first number of the one or more identified CIs associated with a particular service of the one or more services (Levi, Fig. 5). Office Action Mailed on April 23, 2021	Tamir in view of Levi, Milman, and Harrison do not show display of the information from a first time period, and a second number displayed from a second time period, or a change in number between the first time period and the second time period.	Tien shows display of the information from a first time period, and a second number displayed from a second time period, or a change in number between the first time period and the second time period (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CI information display displayed by Tamir in view of Levi, Milman, and Harrison with the multi-interval data display of Tien, including displaying differences between first and second time periods, in order to emphasize changes in data relevant to the CI information collected by Tamir in view of Levi, Milman, and Harrison.
Regarding claim 25, Tamir in view of Levi Levi, Milman, and Harrison show wherein the second plurality of listings comprises respective indications associated with a first number of  display of the information from a first time period, and a second number displayed from a second time period, or a change in number between the first time period and the second time period (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CI information display displayed by Tamir in view of Levi, Milman, and Harrison with the multi-interval data display of Tien, including displaying differences between first and second time periods, in order to emphasize changes in data relevant to the CI information collected by Tamir in view of Levi and Milman.

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tamir in view of Levi and Harrison as combined above, further in view of Chawla (US-20190289029-A1).	Regarding claim 30, Tamir in view of Levi and Harrison show providing multiple visualization via a widget (e.g., the toggle option in Fig. 1 on pg. 26 of Harrison).	Tamir in view of Levi and Harrison do not show an indication of meat time to remediate a network vulnerability. 	Chawla an indication of meat time to remediate a network vulnerability ([102-107]).	It would have been obvious to one of ordinary skill in the art before the effective filing .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442